                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

IAN COOKE,                                       :
     Plaintiff,                                  :
                                                 :
        v.                                       :      Case No. 3:16-cv-138 (SRU)
                                                 :
KEITH DESCHAINE, et al.,                         :
     Defendants.                                 :

                      RULING ON MOTION TO RECONSIDER

        On January 29, 2016, Ian Cooke, a prisoner currently confined at the

MacDougall-Walker Correctional Institution in Suffield, Connecticut, brought a civil

rights complaint pro se under 42 U.S.C. § 1983 against several Department of Correction

(“DOC”) officials for violating his constitutional rights. Compl., Doc. No. 1. On July

31, 2017, the parties filed a stipulation of dismissal of the action with prejudice. Stip. of

Dism., Doc. No. 57. According to Cooke, the stipulation was entered after he agreed to

withdraw his cases against DOC officials in exchange for a facility transfer. Mem. of

Law in Supp. of Mot. for Relief from J. (“Cooke’s Mem.”), Doc. No. 59-1, at 4. The

case was then dismissed.

        On July 18, 2018, Cooke filed a motion for relief from the judgment of dismissal,

Doc. No. 59, under Federal Rule of Civil Procedure 60(b). He argued that the defendants

induced him to enter the stipulation by fraud and that they breached their settlement

agreement by retaliating against him. Cooke’s Mem. at 8. I denied his motion pursuant

to Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375 (1994), because the

stipulated dismissal order did not retain the district court’s jurisdiction to entertain

contractual disputes regarding the settlement agreement, nor did it incorporate the terms

of the agreement. Ruling on Pending Mots., Doc. No. 64, at 3.
       On June 5, 2019, Cooke filed the instant motion for reconsideration of my ruling

denying his first motion for relief from the judgment of dismissal. Mot. for Recons.,

Doc. No. 68. He now contends that I have continuing jurisdiction to hear his arguments

in support of opening the stipulated judgment under Federal Rule of Civil Procedure 69

and Williams v. Murphy, 2018 WL 2016850 (D. Conn. Mar. 29, 2018). Cooke is

incorrect.

       As stated in my previous ruling, a suit involving compliance with a previously

entered settlement agreement essentially constitutes a breach of contract action, and

enforcement of the agreement is generally a matter for the state courts, unless there is

some independent basis for federal jurisdiction. See Kokkonen, 511 U.S. at 381-82; see

also Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015) (motion to enforce

settlement agreement constitutes claim for breach of contract). A federal court retains

jurisdiction to enforce a settlement agreement only if the dismissal order specifically

reserves such authority or the order incorporates the terms of the settlement. See

Kokkonen, 511 U.S. at 380-81.

       Cooke’s reliance on Rule 69 and Williams is misplaced. Rule 69 governs

execution of monetary judgments. The district court in Williams was deciding a

plaintiff’s motion for aid in executing the monetary judgment that was entered following

a federal jury trial. Neither Rule 69 nor the decision in Williams apply to the instant case,

which involved a dismissal pursuant to a stipulated judgment. See Madigan v. Bronstein,

2018 WL 1768283, at *3 (S.D.N.Y. Apr. 12, 2018) (Rule 69 only applies to money

judgments); HBE Leasing Corp. v. Frank, 882 F. Supp. 60, 62 (S.D.N.Y. 1995) (Rule 69

does not create jurisdiction over settlement agreement). Because the stipulated judgment




                                             2
did not incorporate the terms of the agreement between the parties, I cannot entertain

disputes between the parties regarding its terms or whether one party has breached its

contractual obligations.

                                           ORDER

        Based on the foregoing, the motion for reconsideration, Doc. No. 68, is DENIED.

As stated in my previous ruling, to the extent Cooke believes that the defendants

breached their obligations under the settlement agreement or retaliated against him after

the agreement was entered, he may pursue a breach of contract claim in state court, or

alternatively, file a new action in this court for retaliation and request that the court

exercise supplemental jurisdiction over the settlement agreement dispute.

        So ordered.

Dated at Bridgeport, Connecticut, this 18th day of July 2019.


                                                        /s/ STEFAN R. UNDERHILL
                                                        Stefan R. Underhill
                                                        United States District Judge




                                               3
